DETAILED ACTION
This action is in reply to the submission filed on 4/20/2022.
Status of Claims
Applicant’s amendments to claims 1, 6, 8, 13, 15-17 and 19-20 are acknowledged.
Claims 1-20 are currently pending and have been examined under the effective filing date of 12/31/2019.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.
Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive in full. A large change to the independent claims necessitated new art as seen below.  This art teaches the handoff from the POS system to the guest device as claimed.  Examiner notes this amendment in the RCE filing is not a practical application of an abstract idea, that is commercial interactions in the form of electronic devices and authorizations.
Regarding page 11 of Applicant’s remarks, the electronic processing is known in the art and claimed in such a way as to use the technology as a means to perform the abstract idea.  The structural limitations are recited at a level that points to MPEP 2106.05, which states that using a computer as a tool to perform the abstract idea is not a practical application of the judicial exception. Examiner does not see interchange code charges recited in the claims, therefore an advancement in this concept is not substantiated. Regarding pages 14, 15 and 16, Examiner appreciates the claim language’s flow, but interprets the implementation of the methodology as being too generic to demonstrate an improvement in the art, at this time. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because, Step 1: while the claims fall under statutory categories of processes and/or machines, Step 2A Prong 1: independent claims 1, 8 and 15, and their dependent claims 2-7, 9-14 and 16-20 respectively, recite a method and/or system for receiving a transaction for a current order placed via a contact address associated with a guest in a loyalty database, presenting the transaction for acceptance by a guest, accessing the loyalty database and associating the contact address with the transaction, transmitting a message to a guest, enable modification of the transaction via entry of transaction completion information, completing the modified transaction, providing notice to the POS and guest that the transaction is complete. Further, claims 6, 7, 13, 14, 19 and 20 recite wherein the transaction details comprises a payment authorization, tip amount and feedback score, determining a guest is dissatisfied with an order based on the tip amount and feedback score, and receiving an action from management selected to improve loyalty of the guest. These limitations are directed to the abstract idea of certain methods of organizing human activity, including commercial interactions (sales activities and behavior and business relations.)  Additionally, the limitations above as recited are mental process, including an observation, judgement, and decision. Reading payment, transmitting and accepting transactions, determining satisfaction of guests, and communicating with management regarding guest satisfaction are all steps that are able to be performed by and/or in the human mind.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of a point of sale terminal, a transaction token from a server, presenting the token for acceptance by a guest device transmitting a message via a server, and display content via communication with a proprietary application, QR codes (claims 2 9 and 16,) bar codes (claim 3, 10 and 17,) smart phones/tablets (claims 4, 5, 11, 12 and 18,) and a management terminal (claims 7, 14 and 20) individually and in combination, are interpreted as being claimed as implementation of the abstract ideas via computing means, i.e. they merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  While the benefits of computing technology applied to methods of organizing human activity are recognized, and the implementation involves multiple devices, using a server, POS terminal, guest device (mobile device,) software tokens, and data transmission at the level recited in the claims are interpreted by MPEP 2106.05, which states that merely using a computer as a tool to perform the abstract idea is a reason why the claim as a whole, looking at the elements individually and in combination, fails Step 2A Prong 2. Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.  
Step 2B: Said claims recite additional elements as listed above, which are not sufficient to amount to significantly more than the judicial exception for the same reasons above. Further, transmitting a message over a channel and transmitting a notification to a management terminal is well understood, routine conventional activity previously known to the industry - transmitting data – See MPEP 2106.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Satyanarayan et al. (Pub. No. US 2017/0161728 A1.)
Regarding Claims 1, 8 and 15, Satyanarayan discloses method for completion of a transaction, the method comprising: 
via a point-of-sale (POS) terminal:
receiving a transaction token from a server that corresponds to a 			transaction for a current order, the current order having been 			placed via a contact address that is associated with a guest in a 			loyalty database; and (Satyanaraya ¶0062; backend server system 140 (FIG. 1) determines that a reward (e.g., a coupon, discount, gift certificate, loyalty points, etc.) should be given to a particular customer, the backend server system 140 can automatically push (i.e., transmit) that reward to the customer's wallet account (e.g., stored on the customer profile database 315 (FIG. 3)) and transmitted to the wallet application 230 (FIG. 2) of the customer's mobile device 110 (FIG. 1))
presenting the transaction token for acceptance by a guest device; (¶0048; customer can communicatively connect his or her mobile device 110 to the POS device by “scanning” a QR code and/or other suitable machine-readable code at the POS device with the camera of the mobile device 110.)
via the server, following acceptance of the transaction token by the guest device: 
accessing the loyalty database and associating the contact address 			with the transaction; (See ¶0062 above)
transmitting a message to the guest device over a channel 				corresponding to the contact address, wherein the message 			comprises a link that causes a proprietary application on the 			guest device to wake up; (¶0048; wallet application 230 on the customer's mobile device 110 can use the scanned code to connect the mobile device 110 to the POS device)
 communicating with the proprietary application to display content of 			the transaction and enable modification of the transaction via 			entry of transaction completion information; (¶0050; customer can remove, add, and/or modify the items in the shopping cart and the rewards/offers applied to the transaction, and the wallet application 230 can update the total price of the transaction accordingly)
 completing the transaction as modified; and (Once these modifications are complete, the customer can elect to checkout via the wallet application)
providing a notification to the POS terminal and the guest device that the transaction is complete. (¶0101; store communication device may print and/or send an electronic message (e.g., an email to the customer's email account or electronic notification to the wallet application 230 (FIG. 2)) with (a) an order confirmation for items being purchased from another store or online and/or (2) a receipt for items being purchased in-store. At this time, the store communication device communicates a sale confirmation message to the wallet API module 345 (FIG. 3) of the backend server system)

Regarding Claims 2, 9 and 16, Satyanarayan discloses the method as recited in claim 1, wherein the transaction token comprises a QR code and wherein the transaction token is accepted by the guest device by scanning the QR code using a QR code reading application executing on the guest device. (¶0048; customer can communicatively connect his or her mobile device 110 to the POS device by “scanning” a QR code and/or other suitable machine-readable code at the POS device with the camera of the mobile device 110.)

Regarding Claims 3, 10 and 17, Satyanarayan discloses the method as recited in claim 1, wherein the transaction token comprises a bar code and wherein the transaction token is accepted by the guest device by scanning the bar code using a bar code reading application executing on the guest device. (¶0051; customer can scan a code … a bar code, an alphanumeric code, etc.) on the website with the customer's mobile device 110 to connect the mobile device 110 (and the wallet application 230 thereon) to the POS or point of commerce device, which in this case is a personal computer, tablet, or other device through which the retailer website can be accessed)

Regarding Claims 4, 11 and 18, Satyanarayan discloses the method as recited in claim 1, wherein the guest device comprises a smart phone. (¶0050; mobile device)

Regarding Claims 5 and 12, Satyanarayan discloses the method as recited in claim 1, wherein the guest device comprises a smart tablet. Examiner notes a mobile device is commonly known as a smart phone or tablet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 13 and 19; and 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Satyanarayan et al. (Pub. No. US 2017/0161728 A1)in view of Lee et al. (Pub. No. US 2019/0005529 A1.)
Regarding Claims 6, 13 and 19, Satyanarayan discloses the method as recited in claim 1, wherein the transaction details comprises a payment authorization. (¶0023; As described in more detail below with respect to FIGS. 10 and 11, the OTP handler 190 can provide secondary authorization for a customer's payment methods.)
Satyanarayan does not disclose, but Lee discloses wherein the transaction details comprises a tip amount and a feedback score. (Lee ¶0031; remainder of the transaction may include synchronous display on the smart device 111, 110 of what is being displayed on the POS terminal 107, 108 (so called, “guest facing display) and entry of tip amount, alternative payment instruments, and order feedback/comments via the smart device 111)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Satyanarayan with the known technique of tipping and customer feedback in Lee because applying the known technique would have yielded predictable results and resulted in an improved system by allowing more features of a traditional dining or buying experience to be incorporated into an automated computer system. (Lee ¶0004; such hovering about the service area is both awkward at best and does not provide an atmosphere that is conducive of productive feedback)

Regarding Claims 7, 14 and 20, Satyanarayan as modified by Lee discloses the method as recited in claim 6, further comprising: at the server, 
determining that a guest is dissatisfied with an order corresponding to the transaction based on the tip amount and feedback score; (Lee ¶0065; determining that the review was not positive)
 transmitting a notification to a management terminal; (Lee ¶0057; server 110 may be configured to receive the review from the first consumer device.)
 and receiving an action from the management terminal selected to improve loyalty of the guest. (Lee ¶0065; server 110 may be configured to provide a consolation promotion to the first consumer device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Satyanarayan with the known technique of tipping and customer feedback in Lee because applying the known technique would have yielded predictable results and resulted in an improved system by allowing more features of a traditional dining or buying experience to be incorporated into an automated computer system. (Lee ¶0004; such hovering about the service area is both awkward at best and does not provide an atmosphere that is conducive of productive feedback)

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	
	
	/SANGEETA BAHL/          Primary Examiner, Art Unit 3629